Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. Claims 1 and 3-15 are free of the prior art for the reasons stated in the previous Office Action mailed on May 20, 2021. There is no prior art reasonably teaching or suggesting the claimed method for conferring tolerance to HPPD inhibitor herbicides by reducing the expression of endogenous HPPD gene in the plant, or further comprising expressing a heterologous, mutant HPPD tolerant to HPPD inhibitor herbicides.
The closest prior arts are: Ader et al. (US 20130097726 A1), Poree et al. (US 20170166918 A1, published on June 15, 2017), and Tsegaye et al. (Plant Physiol. Biochem. 40 (2002) 913–920) Ader teaches trigger polynucleotide molecule (such as ssDNA or dsRNA)-mediated inhibition of endogenous HPPD gene in a plant, resulting in increased sensitivity to HPPD inhibitor herbicide mesotrione (Fig. 1, Example 1). However, Ader does not teach or suggest conferring herbicide tolerance by silencing the endogenous HPPD or the simultaneous expression of a foreign HPPD mutant protein tolerant to HPPD inhibitor herbicides. Poree teaches HPPD mutant proteins having increased tolerance to HPPD inhibitor herbicides, having a proline and tryptophan at positions corresponding to positions 335 and 336 of the instant SEQ ID NO: 1, for example ([0066]), or amino acids proline, tryptophan, alanine and glutamine at positions corresponding to positions 335, 336, 339 and 340, respectively, of the instant SEQ ID NO: 1 (Table 1). However, Poree does not teach or suggest simultaneously silencing or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 3-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663